DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2020, 3/3/2021, 7/15/2021, 12/22/2021, 6/17/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	New claim amendment, dated 6/17/2022, clarify the requirement of modeling of the eye pose and eyelids with parameters such as horizontal shift, vertical shift and curvature. And updated search found that Nakashi et al (US 2012/0014610) teaches where in modeling of the eye pose and eyelids in figures 9-10, 12, 17, as well as in paragraph 0090-0091, uses these parameters for its modeling of the eye pose and eyelids. Please read the Office Action for further detail. 
	New claims 20-21 has been considered as well. Please read the Office Action for further detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Nakashi et al (US 2012/0014610).
Claim 1:
FUNES et al teach a method (title and abstract) for estimating an eyelid shape mapping model, comprising:
A method for estimating an eyelid shape mapping model, the method comprising: 
under control of a hardware processor (00106 and figure 7 teaches apparatus with camera and processor integrated together for producing images): 
collecting a set [[D]] of eye images of an eye (0097 plurality of capture images for geometry of the eye and upper and lower eyelids openings; 00106 teaches images of user including face with eye portions; 0006 detail set of eye images due to variation of head pose. Images of eye patch from variation of head pose and gaze is see as set D of eye images); and 
using the set [[D]] of eye images to determine an eyelid shape mapping model that specifies a relationship between [[from]] an eye pose of the eye and an eyelid shape of the eye, to a set of parameters of the eye (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose); 0025-0026 teaches parameter depend on geometric model with global fit (mapping) corresponding to captured images (set D eye images mentioned above)).

FUNES et al teaches all the subject matter above, but not the following which is taught by Nakashi et al (US 2012/0014610):
wherein the eyelid shape is described by a set of parameters that specify a functional form for an eyelid boundary at an eyelid that is an upper eyelid of the eye or a lower eyelid of the eye, the set of parameters including a horizontal shift, a vertical shift, and a curvature of the eyelid (figures 4A-C and 0052-0053 and 0072 teaches consideration of shape of eye inside and outside corner regions; 0073 teaches consideration for upper and lower eyelid positions. 0090-0091 teaches Bezier curves (functional form) for the control points for eye position (eye pose) and upper and lower eyelids for profile modeling for vertical and horizontal in forms of vectors (shifts). Figures 9-10, 12 and 17 show consideration regarding shifts in the vertical, horizontal relating to curves of the eyelids and eye pose).
FUNES et al and Nakashi et al are both in the field of image analysis, especially regarding to modeling of eye pose and eyelid by means of parameters relating to eyes such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the parameter of FUNES et al with shifts in the horizontal, vertical and curves by Nakashi et al such the fitting can then be perform using the sum of these strengths as disclosed by Nakashi et al in 00091. 



Claim 2:
FUNES et al teach:
The method of claim 1, further comprising 
using the functional form to extract iris pixels for identity determination or verification (0066 teaches functional form of geometry with symbol for eyeball and cornea where 0083 detail cornea (composed of pupil and iris) and observed pixel; 0026 where not rely on identification of specific images feature such as iris. Where not rely on does not mean it is not won’t use it.).

Claim 5:
FUNES et al:
The method of claim 1, further comprising using the functional form to exclude random guesses as candidates for membership in a final curve of a refined eyelid boundary determination (0066 teaches eye model with defined specific parameter, where only these specific parameters considered so that anything that are NOT these specific parameters are view as excluded from the fixed (final) eye geometry).

Claim 10:
FUNES et al teach:
The method of claim 1, wherein 
the eyelid shape mapping model is learned by a neural network comprising one or more hidden layers (above teaches eyelid shape mapping mode; 0006 teaches use of neural network. It is also well- know that the neural network is constructed from 3 types of layers: input, intermediate layer (hidden layer) and output layer (output logistic layer)).

Claim 11: 
FUNES et al teach:
The method of claim 10, wherein the one or more hidden layers comprise an output logistic layer (0006 teaches use of neural network. It is also well- know that the neural network is constructed from 3 types of layers: input, intermediate layer (hidden layer) and output layer (output logistic layer)).

Claim 12:
FUNES et al teach:
The method of claim 1, wherein the set D of eye images comprise eye images of a left eye and a right eye (above teaches set D eye (gaze and pose) images; 00103 teaches images including two eyes, left and right eye gaze; 0032 teach eye geometrical model with left and/or right eye corners).

Claim 14:
FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation)
A method for estimating an eyelid shape from an eye pose, the method comprising:
under control of a hardware processor (00106 and figure 7 teaches apparatus with camera and processor integrated together for producing images): 
determining an eye pose of an eye in an eye image (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameters of the user’s eye and gaze direction (eye pose)); and 
estimating an eyelid shape of an eyelids of the eye based at least partly on the eye pose (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameters of the user’s eye and gaze direction (eye pose); 0025-0026 teaches parameter depend on geometric model with global fit (mapping) corresponding to captured images (set D eye images)).
FUNES et al teaches all the subject matter above, but not the following which is taught by Nakashi et al (US 2012/0014610):
including applying an eyelid shape mapping model to the determined eye pose, wherein the eyelid shape mapping model specifies a relationship between the eye pose of the eye and the eyelid shape of the eye, and wherein the eyelid shape is described by eyelid shape parameters that specify a functional form for an eyelid boundary of the eyelid, the eyelid shape parameters including a horizontal shift, a vertical shift, and a curvature of the eyelid. (figures 4A-C and 0052-0053 and 0072 teaches consideration of shape of eye inside and outside corner regions; 0073 teaches consideration for upper and lower eyelid positions. 0090-0091 teaches Bezier curves (functional form) for the control points for eye position (eye pose) and upper and lower eyelids for profile modeling for vertical and horizontal in forms of vectors (shifts). Figures 9-10, 12 and 17 show consideration regarding shifts in the vertical, horizontal relating to curves of the eyelids and eye pose).
FUNES et al and Nakashi et al are both in the field of image analysis, especially regarding to modeling of eye pose and eyelid by means of parameters relating to eyes such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the parameter of FUNES et al with shifts in the horizontal, vertical and curves by Nakashi et al such the fitting can then be perform using the sum of these strengths as disclosed by Nakashi et al in 00091. 



Claim 16:
FUNES et al teach:
The method of claim 15, wherein the eyelid shape mapping model comprises a parametric relationship between the eye pose and the eyelid shape (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose), the parameters are the parametric relationship).

Claim 18:
FUNES et al teach:
The method of claim 15, wherein the eyelid shape mapping model comprises a neural network (above teaches eyelid shape mapping mode; 0006 teaches use of neural network).

Claim 19:
Nakashi et al teaches:
re-determining the eye pose based on the eyelid shape (0088 teaches re-determined position of eyelid corner and positions (shape)); and 
verifying consistency of the determined eye pose and the re-determined eye pose (0009 teaches pattern matching in the image data acquired and model for the upper and lower curves of the eye position and corner (pose). Where matching is verifying consistency).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 1 above, and further in view of Wilensky (US 7,664,322).

Claim 3:
FUNES et al and Nakashi et al teaches all the subject matter above, but not the following which is taught by Wilensky (US 7,664,322):
The method of claim 1, wherein 
the functional form comprises a pixel mask (column 5 lines 1-5 teaches the use of pixel mask following function form; column 5 lines 55-60 addresses consideration of the eyelid; column 7 lines 30-35 teach consideration regarding eyelid).
FUNES et al and Nakashi et al and Wilensky are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et al by Wilensky where function form used to modulate the adjustment amount of such pixel from target region as disclosed by Wilensky in column 5 lines 20-30. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 1 above, and further in view of Whillock et al (US 2010/0315500).
Claim 4:
FUNES et al and Nakashi et al teaches all the subject matter above, but not the following which is taught by Whillock et al:
The method of claim 1, further comprising using the functional form to initialize an eyelid search algorithm (0041 teaches function for iris 24 and outside iris boundary, pupil 35 and eyelids 36 with adaptive matching (searching) algorithm).
FUNES et al and Nakashi et al and Whillock et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et al by Whillock et al using searching algorithm for improvement of matching accuracy at fixed equal error rate as disclosed by Whillock et al in 0041. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 5 above, and further in view of Publicover et al (US 2015/0324568).
Claim 6:
The method of claim 5, 
FUNES et al and Nakashi et al teaches wherein using the functional form to exclude random guesses as candidates for membership in a final curve of a refined eyelid boundary determination comprises using the functional form to exclude candidates above but not the following which is taught by Publicover et al:
a Random Sample Consensus (RANSAC) algorithm OR a random subset-based fitting algorithm (0177 teach the use of RANSAC; 0085 teaches consideration regarding upper and lower eyelids).
FUNES et al and Nakashi et al and Publicover et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et al by Publicover et al regarding the use of RANSAC would off-load of the operation that are computationally intensive for a CPU within eye tracking and iris identification as disclosed by Publicover et al in 0177.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 1 above, and further in view of Edwards et al (US 2003/0169907).
Claim 7:
FUNES et al and Nakashi et al teaches the eyelid shape mapping model the subject matter above, but not the following which is taught by Edwards et al:
The method of claim 1, wherein 
comprises a parabolic curve having three parameters (0049 teaches parabolic shape of eyelids with detection fits to three parameters).
FUNES et al and Nakashi  et aland Edwards et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et al by Edwards et al regarding three parameter as to relies on determining the location of the corners of each eye as disclosed by Edward et al in paragraph 0049.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 1 above, and further in view of Wight et al (US 5,481,479).
Claim 8:
FUNES et al and Nakashi et al teaches the eyelid shape mapping model and the eye pose, but not the following which is taught by Wight et al:
The method of claim 1, wherein the eyelid shape mapping model comprises three quadratic polynomials, wherein inputs of the three quadratic polynomials comprises two angular parameters (column 19 line 45-55 teach three questions of quadratic polynomial with modes 2 and 3 angular scan, consider as two angular parameter).
FUNES et al and Nakashi et al and Wight et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et al by Wright et al to convert the image into electronic information to provide a distortion free final image as disclosed by Wight et al in Abstract.

Claim 9:
Wight et al teach:
The method of claim 8, wherein 
the two angular parameters are expressed as five parameters (column 12 lines 5-10 teach further five modes (parameter) of angular of quadratic polynomial in depression angle).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 12 above, and further in view of Wyatt (US 2005/0200808).
Claim 13:
FUNES et al and Nakashi et al teach the eye is the right eye, and wherein the eyelid shape mapping model but not the following which is taught by Wyatt:
 The method of claim 12, wherein
a horizontal mirror image of the eye images (abstract teaches use of horizontal mirror image; 0016 teaches in regarding to eyelid).
FUNES et al and Nakashi et al and Wyatt are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al  and Nakashi  et al by Wyatt with use of horizontal mirror image would provide a rapidly and objectively assesses the progress of previously diagnosed retinal nerve fiber damage as disclosed by Wyatt in 0042.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) and by Nakashi et al (US 2012/0014610) as applied to claim 16 above, and further in view of Wight et al (US 5,481,479). 
Claim 17:
FUNES et al and Nakashi et al teaches the eyelid shape mapping model and the eye pose, but not the following which is taught by Wight et al:
The method of claim 16, a polynomial (column 19 line 45-55 teach three questions of quadratic polynomial with modes 2 and 3 angular, consider as two angular parameter).
FUNES et al and Nakashi et al and Wight et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al and Nakashi et alby Wright et al to convert the image into electronic information to provide a distortion free final image as disclosed by Wight et al in Abstract.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of examination unable to find prior art regarding the following “…a mapping matrix that associates an eye pose coordinate system with an eyelid shape coordinate system, and wherein applying the mapping matrix to eye pose parameters in the eye pose coordinate system provides a functional decomposition of each of the eyelid shape parameters expressed as a respective function of the eye pose parameters…”
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of examination unable to find prior art regarding the following “…a mapping matrix that associates an eye pose coordinate system with an eyelid shape coordinate system, and wherein applying the mapping matrix to eye pose parameters in the eye pose coordinate system provides a functional decomposition of each of the eyelid shape parameters expressed as a respective function of the eye pose parameters…”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamza (US 2007/0036397) teach A DISTANCE IRIS RECOGNITION – figure 9 part 31 for eye pose and part 35 for eyelids - shows a feature extraction 24 approach using POSE 31. Iris classification step 32 may use symmetry in POSE edges. POSE may or the related art may segment the iris 31 as long as it is visible. POSE may require only a portion not necessarily the entire iris be visible. For instance, the eyelids 17 and 18 and eyelashes 19 may normally occlude the upper and lower parts of the iris 13 region. The related art may make use of a Hough transform to solve the extraction of eyelashes 19 or eyelids 17 and 18 approximating the upper 18 and lower 17 eyelids with parabolic arcs. In performing the related-art edge detections, the derivative of horizontal direction may be adjusted for detecting the eyelids 17 and 18. (paragraph 0084) 
Hanita et al (US 2014/0140577) teach Eyelid Detection Device – figure 9 - upper eyelid presence range and the lower eyelid presence range on the basis of the pose (direction) of the face estimated in Step S3 (Step S5). Step S5 is performed by the eyelid range setting unit 34. First, the eyelid range setting unit 34 sets the upper eyelid presence range and the lower eyelid presence range which are represented by angular ranges in the three-dimensional eye model, on the basis of the direction of the face which is estimated by the face pose estimation unit 33 in Step S3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656